Citation Nr: 1131801	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  06-31 864A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for loss of use of a creative organ, erectile dysfunction (ED) secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for a depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from May 1978 to May 2001.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2005 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, denied service connection for type II diabetes mellitus, loss of use of a creative organ claimed as secondary to type II diabetes mellitus, and depression.

The Veteran was scheduled for a Board videoconference hearing in June 2009 but did not appear for the hearing or indicate any desire to reschedule, apparently because he was incarcerated at the time.

Evidence dated after the issuance of the Statement of the Case (SOC) in September 2006 was added to the claims file.  However, a remand pursuant to 38 C.F.R. § 20.1304 is not necessary, because that new evidence is either cumulative or not relevant to the claims on appeal.  

The Board referred the case for a Veterans Health Administration (VHA) opinion in March 2010.  An opinion was provided in June 2010 and the Veteran and his representative were provided with a copy and given an opportunity to respond.  In February 2011, the Veteran's representative provided a Written Brief Presentation.  The Board determined in March 2011 that the June 2010 opinion was unclear, and referred the case again for a VHA clarification opinion.  Another opinion was provided in May 2011 and the Veteran and his representative again were provided a copy and given an opportunity to respond.  The Veteran's representative provided Appellant's Response Brief in June 2011.  No additional evidence or development is necessary to decide the claim herein.  

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002)38 C.F.R. § 20.900(c) (2010).



FINDINGS OF FACT

1.  Based upon the preponderance of the competent and probative evidence of record, the Veteran's diabetes mellitus is not related to his active Air Force service or any incident thereof, nor was it manifested either in service or within one year after his retirement from service.  

2.  The evidence of record shows a present diagnosis of ED, in-service findings of ED, significant evidence of continued symptomatology since service, and a medical opinion that there is a substantial likelihood that the Veteran's ED began in the military.

3.  Based upon the preponderance of the competent and probative evidence of record, the Veteran's depression is not related to active Air Force service or any incident thereof.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by service and cannot be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

2.  Loss of use of a creative organ, in the form of erectile dysfunction (ED), was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).

3.  A depressive disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or SSOC.  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial. Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice and, as discussed herein, the Board has not identified any.

In July 2004, October 2004, and March 2006, VA sent the Veteran letters informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letters informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  

The Board finds that the content of the letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the July 2005 rating decision and September 2006 SOC provided him with additional periods to submit more evidence.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.

In addition, to whatever extent the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Veteran was provided with this notice in a March 2006 VA letter.

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), VA treatment records, and private treatment records.  He did not appear for a May 2008 VA examination.  However, it was later discovered that he was incarcerated at that time.  Subsequently, VHA opinions were provided in June 2010 and May 2011, addressing the etiology of the disabilities on appeal.  The opinions obtained contain sufficient information to decide the issues on appeal, and further opinion and/or examination is not necessary.  See Massey v. Brown, 7 Vet. App. 204 (1994).

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Applicable Law

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability. 38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  An increase in severity of a non-service-connected disorder that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the non-service-connected condition, will be service connected.  Aggravation will be established by determining the baseline level of severity of the non-service-connected condition before the aggravation and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

The Board notes that 38 C.F.R. § 3.310, above, the regulation which governs claims for secondary service connection, was amended during the pendency of this claim and appeal.  71 Fed. Reg. 52,744 (Sept. 7, 2006).  Although it was expected that the intended effect of the amendment was to conform VA regulations to the Allen decision, the regulatory amendment effectively resulted in a change in the law.  In this regard, while the overall intention of the amendment to 38 C.F.R. § 3.310(b) was to implement the Allen decision, the amended 38 C.F.R. § 3.310(b) clearly institutes additional evidentiary requirements that must be satisfied before aggravation may be conceded and service connection granted.  In addressing the imposition of this new evidentiary requirement, the regulatory comments cite to 38 U.S.C.A. § 501 as the supporting authority, and not Allen.  See 71 Fed. Reg. at 52,744-45.  The present case predates the regulatory change.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of secondary service connection may be made.

In addition, the law provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, including diabetes mellitus, type II, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

III.  Facts and Analysis

A.  Diabetes mellitus

The Veteran contends that his present diabetes mellitus first manifested while he was on active duty, in the form of elevated blood sugar readings.

The Board notes that the STRs show the following glucose readings: 98 mg/dL on October 15, 1993; 107 mg/dL on February 2, 1994; 135 mg/dL on October 12, 1995; 118 mg/dL on October 13, 1995; 93 mg/dL on January 22, 1996; 94 mg/dL on July 10, 1998; 137 mg/dL on November 16, 1998; 123 mg/dL on October 12, 2000; and 118 mg/dL on October 14, 2000.  It was noted on the February 1994 clinical report that the normal glucose range was from 65 to 110 mg/dL.

After the Veteran's retirement from the US Air Force in May 2001, the first diagnosis of diabetes mellitus was in June 2004.  An Air Force Academy Hospital record shows an assessment of mild, early non-insulin-dependent diabetes mellitus with no secondary complications.  It was controlled by diet.  

A December 2004 letter from the staff internist at the Air Force Academy Hospital who diagnosed the diabetes notes that laboratory results on May 20, 2004, included a finding of elevated blood sugar.  Specifically, his blood sugar was 124 and he had a hemoglobin A1C (an indicator of average glucose blood control) reading of 6.4.  The chart reviewed revealed that he had shown elevated blood sugars in the past.  Some of the blood sugars from the past included: blood sugar 125 on April 13, 2000; glucose 135 on May 11, 2000; hemoglobin A1C 7.3 on September 7, 2000; glucose 123 on September 27, 2000; hemoglobin A1C 6.7 on October 12, 2000; and hemoglobin A1C 6.4 on September 16, 2003.  The physician commented that in her opinion this data (if the blood sugars were in the fasting state) were consistent with mild type II diabetes mellitus.  By strict definition, he met the criteria for glucose intolerance; but the physician thought from a practical standpoint it was important to intervene to optimize his diet and blood sugars to prevent any worsening of his chronic renal insufficiency.  The Veteran's follow-up blood sugar on July 6, 2004, was 107.  No medication was prescribed.

A November 2005 private outpatient consultation report notes that the Veteran stated that in October 1995 he had presented with complaints of painful legs, fatigue, and falling asleep, and was thought to be glucose intolerant at that time.  He said he had been finally diagnosed with diabetes mellitus about five years before the present clinic visit, when his blood sugar was found to be greater than 120 fasting.  Currently, he was on diet and exercise for management of his diabetes.  On the morning of the visit his blood sugar was 116.  His hemoglobin A1C was noted to have been 6.5 percent in October.  The doctor noted that normal is less than 6 percent.  In May, it had been 6.8 percent.  The impression was type 2 diabetes with what appeared to fairly good glucose control at that time.

A June 2010 VHA opinion was provided signed by two internal medicine physicians, R.P.A., Jr., M.D., and D.A.H., M.D., the latter a specialist in endocrinology.  It was noted that diabetes mellitus is currently defined as fasting blood sugar greater than or equal to 126 mg/dL (on two different assays on different days); a blood sugar of greater than or equal to 200 mg/dL two hours after an oral glucose load of 75 mg; and a random blood sugar of 200 mg/dL plus symptoms.  The physicians noted that a diagnosis of diabetes mellitus does not appear in the Veteran's STRs.  They further noted that the diagnosis of "new onset diabetes mellitus" was only diagnosed in June 2004.  

The physicians commented that a question might be whether or not the Veteran met the criteria for diabetes before it was formally diagnosed, and they detailed the following blood sugar reports: glucose at 94 mg/dL on July 10, 1998; glucose at 137 mg/dL on November 16, 1998; glucose at 125 mg/dL on April 13, 2000; glucose at 135 mg/dL on May 11, 2000; and glucose at 123 mg/dL on September 27, 2000.  

The physicians noted that all of the blood sugar results in 2000 were non-fasting, as they were drawn in late morning/early afternoon.  They commented that there was no comment in the medical record before 2001 that any of the other blood sugars were fasting, but that, even if they were, there would be only one value in 1998 which would make one consider the possibility that the Veteran had a metabolic disorder.  There was no conclusive evidence of the presence of diabetes mellitus in the Veteran until after military service.  They observed that, because diabetes was not diagnosed until after military service, one could not make the case that the condition was aggravated by military service.  Also, the doctors stated that diabetes does not have a causative relationship with any of the conditions for which the Veteran has been granted service connection.  (He currently has service connection in effect for 12 disorders, with a combined disability rating of 90 percent.)  On these bases, the physicians found that the medical records do not support a finding of service connection for diabetes mellitus.

In response to the Board's request for clarification, Dr. R.P.A., in May 2011, again opined that, although some of the Veteran's blood sugar tests were noted to be elevated while he was in the military, he never met the specific criteria for diabetes.

In reviewing the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's diabetes claim, either based on direct or presumptive service connection.  

The Board has ruled out presumptive service connection under 38 C.F.R. §§ 3.307, 3.309, because there is no probative evidence that the Veteran was diagnosed with diabetes mellitus within one year after his retirement from active duty service; nor was diabetes manifested to a compensable degree within that year, or for several years thereafter.  A February 2002 VA examination report notes that he complained of excessive urination, but when asked how often he had urinated the previous day, he reported six or seven times, which the examiner found to be perfectly normal.  The Veteran also had medical records from Evans Army Medical Center with a finding from a physician that he had an normal evaluation for this problem, including normal urinalysis and normal flow rate.  His urinalysis was normal. The examiner thus determined that there was insufficient evidence to warrant the diagnosis of an acute or chronic condition. 

The STRs are negative for any findings of diabetes mellitus.  There is no question that clinical evaluation showed elevated glucose readings on several occasions, but the Veteran was never diagnosed with diabetes, or even borderline diabetes.  He also did not have any symptomatology that was found to be associated with diabetes in service.  After his retirement from active duty service in May 2001, the first mention of a diagnosis of diabetes mellitus was not until three years later, in 2004. 

In addition to the presumption regulation being inapplicable, there also is no probative evidence relating the Veteran's diabetes mellitus to service on a direct, in-service-incurrence basis.  As already discussed, the STRs are negative for any diagnosis of diabetes mellitus or borderline diabetes mellitus; and none of the medical evidence relates the present diabetes to service.  VA medical professionals in June 2010 and May 2011 found that there was no relationship between the Veteran's currently claimed diabetes mellitus and service, noting that the first diagnosis in 2004 was of mild, early non-insulin-dependent diabetes.  The December 2004 staff internist at the Air Force Academy Hospital opined that if some of the elevated glucose readings in service were fasting tests then this would be consistent with diabetes mellitus, but there is no evidence that the readings were taken during a fasting state.  Moreover, the June 2010 VHA physicians' report found that, even if those readings were in a fasting state, there would be only one value in 1998 that would make one consider the possibility that the Veteran had a metabolic disorder.  

Continuity of diabetes mellitus in the years after service before the diagnosis also has not been supported by the evidence, including any statements by the Veteran.  As noted, the complaints of frequent urination in February 2002 were not found to be evidence of a chronic condition by the examining physician.

The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In the present case, symptoms associated with his diabetes mellitus are found to be capable of lay observation, and thus any statements in this regard constitute competent evidence.  The Board must now consider the credibility of such evidence.  As noted, the STRs show no evidence of a diagnosis of diabetes, and following service the diabetes mellitus has not been related to the Veteran's service, including by expert medical opinions.  He was first diagnosed with diabetes mellitus in June 2004.  That was three years after service.  Moreover, none of the medical evidence of record shows that the Veteran's diabetes mellitus was caused by, or first manifested in, service.

The Veteran may be sincere in his beliefs, but in light of the above factors any current statements to the effect that he has experienced continuous diabetes mellitus symptomatology since service, while competent, are not deemed to be credible.  Therefore, the absence of documented complaints or treatment for three years following his military separation is more probative than his current recollection as to symptoms experienced in the past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  Moreover, there are no competent opinions relating the diabetes to service.  Accordingly, an association between the diabetes mellitus and service are not established by either the competent evidence or the Veteran's own statements.

In summary, there is no objective evidence supporting a finding that that the Veteran's diabetes mellitus was caused by service.  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau, supra; Buchanan, supra (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, diagnosing diabetes mellitus requires specialized expertise, not lay opinions.  

As noted above, the Veteran was first diagnosed with mild, early diabetes mellitus three years after service, and there is no competent medical opinion of record indicating that his diabetes mellitus is related to his active service.  Furthermore, there is no evidence of record that diabetes mellitus was manifested within one year after his retirement from service.  And, as mentioned above, since the Veteran did not have symptoms during service, there cannot have been continuity of symptomatology since service.  See 38 C.F.R. § 3.303(b).

Because the preponderance of the evidence is against the claim for service connection for diabetes mellitus under the direct or presumptive theories of service connection, the benefit-of-the-doubt doctrine is inapplicable, and the claim on all bases must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  

B.  Loss of use of creative organ (ED)

The Veteran contends that he has ED as a result of his diabetes mellitus.  As there is at least one finding of ED in service, he also has a valid claim for direct service connection.

The STRs show that in April 2000 the Veteran complained of having trouble with his "manhood."  The assessment was erectile dysfunction.  It was noted that this would be addressed when the Veteran's blood pressure was controlled.  A May 2000 STR notes a finding of ED.  In November 2000, the Veteran stated that he had been impotent for several months since he had started his blood pressure treatment.  The assessment was impotence secondary to blood pressure medication.

After service, a November 2004 VA urology nurse practitioner note shows an assessment of ED.  Options for management of the disorder were briefly discussed.  ED was also noted on a March 2006 VA urology nurse practitioner note.  The Veteran noted that he had been sexually inactive for several years due to his wife's chronic illness and subsequent death.  He now reportedly had a steady, supportive partner.  In April 2006, a VA urology resident saw him.  The Veteran stated that his wife had died four years prior and that he had now had a girlfriend for the last three years who was frustrated with his sexual performance.

The May 2011 VHA opinion by Dr. R.P.A. notes that the Veteran contended his loss of sexual function was a result of his diabetes, and that in the Veteran's mind his ED started after he began therapy for diabetes.  The physician found that since the Veteran did not meet the criteria for diabetes in service it would impossible to justify a rating for ED as a consequence of diabetes.  The physician noted that it would be very unusual (though not impossible) to develop permanent ED (or any end-organ disease) due to diabetes before diabetes was diagnosable.  The doctor further commented, however, that difficulty with sexual function was discussed in the active duty medical records.  The physician went on to note the four common causes for ED, namely, psychological, associated with feelings of anxiety and/or other psychological states; medication side effects, which are temporary and intermittent in character; hypogoandism or low testosterone levels, resolved with pharmacologic repletion of testosterone; and neuropathic effects such as in diabetes, which does not tend to improve.  The physician indicated that the record implies the ED the Veteran experienced while on active duty was due to medication effects, for example, anti-hypertensives or Prozac he was given, and that ED only became permanent after he retired.  The physician further found that, even though there is a "substantial likelihood" that the Veteran's ED began in its current form while he was in the military, the likelihood did not quite reach 50 percent in the physician's estimation.  

In reviewing the evidence of record, we observe that the Veteran has a present diagnosis of ED.  Thus, the first requirement for service connection is met, a present disability.  ED also was noted multiple times during service in 2000, satisfying the second requirement for service connection, in-service incurrence.  Thus, the determinative factor is whether there is a relationship between the present diagnosis of ED and the in-service findings.

The first diagnosis of ED after service was not made until 2004, which is three years after retirement.  However, the Veteran also acknowledged on the February 2006 nursing note that he had not been sexually active because of his wife's chronic illness and subsequent death four years before; but that he more recently had been involved with a girlfriend for the past three years, who complained about his sexual functioning.  This puts the first finding of ED after service in approximately 2003, two years after service.  While there is still a two-year gap, this provides somewhat of a continuity of symptomatology.  Also, the fact that he did not complain about his ED sooner could be explained by his reports that he was not sexually active for four years before his wife's death in approximately 2002.

In addition to significant evidence of continuity of symptomatology, the May 2011 VHA physician found that there was a "substantial likelihood" that the Veteran's ED began while he was in service (although not a 50 percent likelihood in his estimation).  However, the Board is of the opinion that the finding of a "substantial likelihood" does, in fact, connote relative equipoise in the evidence.  Moreover, the reviewing physician commented that the effects of hypertension medication could have contributed to the Veteran's ED in service.  The Board notes the Veteran is actually service connected for hypertension; so that finding would weigh in favor of service connection on a secondary basis.  In any event, with respect to direct service connection, the Board finds an approximate balance of positive and negative evidence.  

For this reason, reasonable doubt is resolved in the Veteran's favor, and the Board finds that service connection for ED is warranted, on a direct basis.  This finding obviates the need for consideration of secondary service connection.

C.  Depression

The Veteran contends that his depression first manifested in service.

The STRs show multiple mental health findings.  Specifically, in February 1980, mental status examination showed mild to moderate depression.  The impression was adjustment reaction to adult life with passive-aggressive features.  

A February 1991 mental health services record notes the Veteran was referred by his unit due to an alleged assault on another Air Force member.  The Axis I diagnosis was occupational problem and other interpersonal problems.  The Axis II diagnosis indicated antisocial personality traits.  

A January 1996 treatment record notes an assessment of hypertension, migraines, and anxiety.  The Veteran complained of shortness of breath, frontal headaches, nausea, and sweating, and was seen at the Medical Aid Station at Cheyenne Mountain Air Force Base.  The assessment included a questionable anxiety/stress attack.  A February 1996 letter notes that the Veteran was suffering from anxiety associated with the conditions in Cheyenne Mountain.  His attacks were reportedly similar to claustrophobia but mainly involved respiratory symptoms.  His condition was not responding to medical therapy; thus it was recommended that he be granted a new working environment.  

In April 1996, the Veteran had a neurology consult and received an assessment of hyperventilation syndrome with secondary headaches.  A July 1996 mental evaluation board attachment further shows a DSM-IV diagnosis of specific phobia (claustrophobia), situation specific (mountain), moderate, non-responsive to behavioral interventions; and interfering with performance of work duties.  An August 1996 treatment record shows another finding of anxiety/claustrophobia.   

A May 2000 otolaryngology record, noting treatment for sleep apnea, notes in the margin that the Veteran was positive for depression and that he was taking Prozac.  A September 2000 treatment record notes the Veteran had multiple somatic complaints of unknown etiology, including depression.  A November 2000 treatment record also notes that the Veteran was on Prozac.

After retirement from military service, the Veteran was seen in February 2003 with an assessment of acute grief with anxiety and depression, associated with the recent death of his wife.  VA mental health treatment records dated from February 2004 to March 2004 show he had complaints of suicidal thoughts/plans, depressed mood, decreased sleep, increased anger and agitation, and memory problems.  The Axis I diagnosis was major depression.  In September 2005, a VA mental health record shows the Veteran continued to have depressive symptoms; and the Axis I diagnosis was major depression.

Because the record shows multiple in-service findings regarding the Veteran's mental health and the current diagnoses of depression, the Board referred the case for a VHA opinion.  The physicians mentioned above, R.P.A., Jr., M.D., and D.A.H., M.D., provided the response.

The first opinion was provided in June 2010.  The reviewing VHA physicians found that there is no evidence for depression at all in any of the records provided until 2004, well after the military service.  They noted that the Veteran had seen mental health professionals in service and was diagnosed with anxiety state, anxiety/ claustrophobia, and antisocial personality traits, but that depression was not diagnosed.  He also had responded "no" on a number of medical history screening forms which asked whether or not he was depressed.  The physicians noted that the Veteran had been taking sertraline and fluoxetine, but that according to the records this was for anxiety and headaches, as opposed to depression.  It was determined that none of the Veteran's service-connected disabilities had a causative relationship with depression.  Also, since depression was not mentioned in the records until well after military service, the doctors opined that one could not make the case that the depression he later developed was aggravated by military service.

The Board later referred the case again for a clarification of the VHA opinion, with respect to the specific findings of depression that were in noted in the STRs.

In the May 2011 VHA response, Dr. R.P.A. noted that the Veteran was started on Prozac, an antidepressant, in March 2000 when it was prescribed by a neurologist for headaches.  The physician commented that, even though a neurologist is certified by training to make a diagnosis of depression, the neurologist did not make such a diagnosis.  Dr. R.P.A. also noted that the Veteran's primary care physician noted that he had been prescribed Prozac for a headache in March 2000, and that she would have been in a good position to make a diagnosis of depression, but did not do so.  In September 2000, it was noted that the Veteran had multiple symptoms and that one of the potential causes was depression.  The VHA reviewer pointed out that that was "differential diagnosis" and is not to be taken as definitive.  Another reference to depression was in the interpretation of a sleep study in March 2001.  It was noted that a slightly shortened rapid eye movement (REM) latency is sometimes associated with the diagnosis of depression.  The VHA physician noted that such speculations are common in imaging and other studies, and are not intended to be diagnostic.  

Last, the VHA physician commented on the reference to the Veteran's taking Prozac for depression, by an otolaryngologist in May 2000.  The VHA doctor stated that a specialist in Ear, Nose, and Throat (ENT) medicine does not have the expertise in psychiatry to make such an assessment, and that it is clear that the ENT doctor attributed Prozac to a diagnosis of depression only because that was what he was familiar with; but that this was an incorrect assumption.  Therefore, the VHA physician felt confident that it is unlikely that depression occurred while the Veteran was in the military service.

These are the only medical opinions of record addressing the etiology of the Veteran's depression.

Upon review of the evidentiary record, the Board finds that the preponderance of the evidence is against the claim.  Specifically, there is no probative evidence of a relationship between the in-service mental health findings and the present diagnoses of depression.

Most of the STRs show that the Veteran had anxiety and/or claustrophobia in service, which was not shown at any time after service.  While both involve mental disorders, a diagnosis of anxiety is separate from a diagnosis of depression.  With respect to the findings of depression in service, the reviewing VHA physician took issue with the "diagnoses" of depression in service, and essentially found for various reasons explained above that none of the diagnoses was probative.  Because the VHA reviewer provided a rationale for the opinions, they are considered probative and the Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

We do note that the VHA physician did not refer to the finding in February 1980 of depression, but the actual assessment in that record was of an adjustment reaction to adult life with passive-aggressive features, not depression.  Therefore, while there are findings of separate mental health conditions, namely anxiety and claustrophobia, in service, the Board finds that, based on the VHA physician's opinion, there is no probative diagnosis of depression in service.  

Continuity of depression since service also has not been supported by the evidence.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current experienced symptoms, see, e.g., Layno v. Brown, supra, and that the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Jandreau v. Nicholson, Davidson v. Shinseki, supra.

Also, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation, Barr v. Nicholson, supra, and that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, supra.  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  Espiritu v. Derwinski, supra.  

Thus, the Veteran's statements with respect to any depressive symptoms constitute competent evidence.  However, the Veteran did not seek mental health treatment after service until 2003, two years after his retirement from service, which coincided with the timing of his wife's death.  

The Veteran may be sincere in his beliefs, but in light of the above factors any current statements to the effect that he has experienced continuous symptomatology since service, while competent, are not deemed to be credible.  Therefore, the absence of documented complaints or treatment for two years following his military separation is more probative than his current recollection as to symptoms experienced in the past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  Moreover, there are no competent opinions relating the current findings of depression to service.  Accordingly, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.

In summary, there is no objective evidence supporting a finding that that the Veteran's currently claimed depression arose in, or was caused by, service.  It is true that his lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau, supra; Buchanan, supra (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, diagnosing depression requires specialized expertise, not lay opinions.  

As noted above, the Veteran first complained of depression in 2003, two years after service, and there are no competent opinions of record that his depression is related to his active service.  And, as mentioned above, since the Veteran did not have a probative diagnosis of depression in service, there cannot have been continuity of symptomatology since service.  See 38 C.F.R. § 3.303(b).

Because the preponderance of the evidence is against the claim for service connection for depression, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Entitlement to service connection for diabetes mellitus, type II, is denied.

Entitlement to service connection for loss of use of a creative organ (ED) is granted.

Entitlement to service connection for depression is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


